i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00356-CV

                               TEXAS REAL ESTATE COMMISSION,
                                           Appellant

                                                      v.

                                   Steven PAYNE and Kennon Sellers,
                                             Appellees

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008-CI-20920
                              Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 18, 2009

JOINT MOTION TO RENDER JUDGMENT EFFECTUATING PARTIES’ SETTLEMENT
AGREEMENT GRANTED

           The parties have filed a joint motion stating they have fully resolved and settled all issues in

dispute. The parties ask that we render judgment in favor of appellees Steven Payne and Kennon

Sellers, and against appellant Texas Real Estate Commission, in the amount of $37,500.00 in order

to effectuate their settlement agreement. See TEX . R. APP . P. 42.1(a)(2)(A); 43.2. The motion does

not recite any agreement of the parties as to costs. We grant the motion. Without reference to the
                                                                                   04-09-00356-CV



merits, the judgment of the trial court is reversed and judgment is rendered in favor of appellees

Steven Payne and Kennon Sellers, and against appellant Texas Real Estate Commission, in the

amount of $37,500.00. All costs of this appeal are taxed against appellant. See TEX . R. APP . P.

42.1(d).



                                                     PER CURIAM




                                               -2-